*598Proceeding pursuant to CPLR article 78 to review a determination of the respondent Raymond R Martinez, Commissioner of the New York State Department of Motor Vehicles, dated May 28, 2002, which confirmed the findings of an Administrative Law Judge, made after a hearing, that the petitioner violated Vehicle and Traffic Law § 401 (7) (F) (b) and New York City Traffic Rules and Regulations (34 RCNY) § 4-15 (b) (9), and imposed a penalty.
Adjudged that the determination is confirmed, the petition is denied, and the proceeding is dismissed on the merits, with costs.
It is well settled that judicial review of a determination rendered by an administrative body after a hearing is limited to whether that determination is supported by substantial evidence (see 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176 [1978]; Matter of City Hawk Indus. v Martinez, 2 AD3d 635 [2003]; Matter of Scara-Mix, Inc. v Martinez, 305 AD2d 418 [2003]; Matter of Ferrara Equip. v Martinez, 305 AD2d 411 [2003]; Matter of Grace & Sons v New York State Dept. of Motor Vehs., 266 AD2d 456 [1999]).
Here, the traffic enforcement agent who issued the summonses testified regarding his training and experience, and the location of the weighing site. In addition, there was documentation in the administrative record indicating that the scales used for weighing the offending vehicle were accurate approximately one month before and five months after the petitioner was charged with the violations. The foregoing evidence constituted a sufficient basis for the determination of the Administrative Law Judge (see Matter of City Hawk Indus. v Martinez, supra; Matter of Scara-Mix, Inc. v Martinez, supra), and we decline to disturb it.
The petitioner’s remaining contentions are without merit. Altman, J.P., Smith, H. Miller and Mastro, JJ., concur.